Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 1 of
                                      49




                             EXHIBIT J
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 2 of
                                      49

                                                                       Exhibit 5
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 3 of
                                      49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 4 of
                                      49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 5 of
                                      49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 6 of
                                      49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 7 of
                                      49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 8 of
                                      49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 9 of
                                      49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 10 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 11 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 12 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 13 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 14 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 15 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 16 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 17 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 18 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 19 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 20 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 21 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 22 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 23 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 24 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 25 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 26 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 27 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 28 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 29 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 30 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 31 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 32 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 33 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 34 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 35 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 36 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 37 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 38 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 39 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 40 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 41 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 42 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 43 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 44 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 45 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 46 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 47 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 48 of
                                       49
Case 1:20-cv-03028-LTB-NYW Document 64-10 Filed 07/14/21 USDC Colorado Page 49 of
                                       49
